COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  CIRO MONTANO,                                   §
                 Appellant,                       §               No. 08-21-00061-CR
  v.                                              §                  Appeal from the
  THE STATE OF TEXAS,                             §                143rd District Court
                 Appellee.                        §              of Reeves County, Texas

                                                  §              (TC# 13-02-07743-CRR)

                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 7TH DAY OF JULY, 2021.


                                              GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.